Citation Nr: 1740437	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include social anxiety and depression.


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from April 1991 to April 1993, with Army National Guard service from March 1987 to April 1991 and Navy Reserve service from April 1993 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2015, the Board remanded the case for further development.  The case has now returned to the Board for adjudication.

FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current psychiatric disability, diagnosed as social anxiety disorder and depression, is related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disability, diagnosed as bipolar disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159  (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303 (d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

A Veteran is presumed sound on entry onto active duty except for disabilities noted on examination for entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption may be rebutted by clear and unmistakable evidence that a condition existed prior to service and that such was not aggravated by service.  38 U.S.C.A.  	 § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In this case, no psychiatric disabilities were noted on the enlistment examination.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's psychiatric disability, diagnosed as social anxiety and depression, manifested in service.

The Veteran has been diagnosed with current psychiatric disabilities, namely social anxiety and depression.  See May 1995 private treatment records, April 2011 VA examination, September 2013 VA examination and December 2015 VA examination.  Although the April 2011 VA examiner determined that the Veteran's psychiatric disability predated his service, clear and unmistakable evidence that the condition was not aggravated was not provided.  Further, this examiner did not have the benefit of reviewing subsequently submitted private psychiatric treatment notes; therefore, this opinion is inadequate and is afforded little probative value. 

The September 2013 VA examiner determined that Veteran's anxiety problems preceded military service, based on medical treatment records in which the Veteran reported pre-service anxiety problems.  Based on the evidence, the examiner determined that if the lack of notation of any psychiatric disabilities on the entrance examination resulted in the presumption of soundness, then the Veteran's social phobia "could be regarded as arising from active duty."  The examiner subsequently provided an addendum opinion in which he determined that the social phobia was not related to mental symptoms and treatment during service because of the Veteran's self-reported pre-service mood problems.  However, the opinion failed to address whether the Veteran's active duty service aggravated any preexisting psychiatric disorders.

The December 2015 VA examination report notes that the Veteran's private treatment records show pre-service mental health treatment, to include treatment for anxiety during his parents' divorce.  The examiner determined that "if the incidents he now reports are accepted, it is as likely as not that his pre-existing anxiety difficulties were aggravated by them."  He further opined that the psychiatric disability is best regarded as a continuation of anxiety difficulties that predate his active service.

After consideration of the above, the Board finds that the evidence is in relative equipoise as to the material facts at issue.  Although not noted on the enlistment examination, evidence shows that the Veteran had anxiety before enlistment in service.  The evidence also shows that the preexisting anxiety was likely aggravated in service as noted in the December 2015 VA examination report.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that his current psychiatric disability preexisted service and was aggravated by service.  Accordingly, service connection for a psychiatric disability, diagnosed as social anxiety and depression, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2016).  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disability, diagnosed as social anxiety and depression, is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


